Citation Nr: 0124321	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  01-03 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals, squamous cell carcinoma of the upper lobe of the 
left lung, currently evaluated at 60 percent.

2.  Entitlement to an increased evaluation for chronic 
laryngitis, residual of carcinoma of the epiglottis with 
tracheotomy, currently evaluated at 10 percent.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The issue of entitlement to TDIU will 
be addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these issues has been obtained.

2.  The veteran's postoperative residuals, squamous cell 
carcinoma of the upper lobe of the left lung, are manifested 
by Forced Expiratory Volume in one second (FEV1) of 63 
percent predicted, ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV1/FVC) of 69 percent, and 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath method (DLCO (SB)) of 54 percent.

3.  The veteran's chronic laryngitis, residual of carcinoma 
of the epiglottis with tracheotomy, is manifested by 
hoarseness and drymouth.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for postoperative residuals, squamous cell carcinoma of the 
upper lobe of the left lung have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.97, Diagnostic Codes 6819, 6844 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The criteria for an evaluation in excess of 10 percent 
for chronic laryngitis, residual of carcinoma of the 
epiglottis with tracheotomy have not been met. 38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1-
4.14, 4.97, Diagnostic Codes 6819, 6516 (2000); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law sets forth 
requirements for assisting a veteran in developing the facts 
pertinent to his claim.

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice and 
assistance provisions of the new legislation.  The veteran 
has been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased ratings.  The Board concludes that the discussions 
in the rating decision, statement of the case and related 
letters have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought, and there has therefore been compliance with VA's 
notification requirement.  

In addition, the RO obtained relevant treatment records and 
afforded the veteran a VA examination.  The RO also provided 
the veteran with the opportunity to appear at a personal 
hearing and to present additional evidence in support of his 
claims.  Accordingly, the Board concludes that the record as 
it stands is complete and adequate for appellate review and 
that no further action is necessary to meet the requirements 
of the Veterans Claims Assistance Act of 2000.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify 
various disabilities.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In addition, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2000).

I. Left lung

The record shows that the RO granted service connection for 
left lung carcinoma in a March 1999 rating decision and 
assigned a 100 percent evaluation effective from February 
1999.  In April 2000, the RO proposed to reduce the assigned 
evaluation to 60 percent, and thereafter the evaluation was 
reduced to 60 percent effective from February 2001.

A VA hospital summary dated February 1999 shows that the 
veteran underwent a thoracotomy with frozen section biopsy of 
a left upper lung lesion and subsequent left upper lung 
lobectomy.  The veteran was diagnosed with squamous cell 
carcinoma, left upper lung. 

Radiology reports from February through April 1999 identified 
left hemithorax surgery with post surgical changes of the 
left lung.  Radiology reports from July and October 1999 
showed diminished volume and mediastinal shift, with no 
evidence of recurrent tumor.  Thoracic surgery follow-up in 
November 1999 showed that the veteran was doing well status 
post left lung cancer.

During a VA examination in March 2000, the examiner noted 
that the veteran had no further treatment or recurrence 
following his left lung surgery.  His main complaint was 
shortness of breath, worse in the mornings and the evenings, 
and with walking very short distances.  The veteran reported 
that his appetite was good and that he had an occasional 
cough.  

Upon examination, the veteran appeared well developed and 
well nourished.  He had an occasional moist cough that was 
not spastic.  Chest pain along the left sternal border 
occurred when he coughed.  The examiner noted very distant 
breath sounds and the diaphragm percussed at the 11th rib on 
the right and the 10th rib on the left.  There were no 
coughs, wheezes, rales, or rhonchi with deep breathing.  No 
edema or pedal edema was present, and the liver was not 
enlarged.  There was grade 1 clubbing of the fingers of the 
left hand and slightly less of the fingers of the right hand.  
The chest expanded from 89.5 to 91.5 centimeters, from full 
expiration to full inspiration.  This was a decrease in 
normal expansion.  The veteran was somewhat plethoric but not 
cyanotic. 

Pulmonary function tests disclosed FEV1 of 63 percent 
predicted, FEV1/FVC of 69 percent, and DLCO (SB) of 54 
percent.  The impression was mild obstructive ventilatory 
defect, mild restrictive ventilatory defect, moderate gas 
exchange abnormality, and an FEF 25-75 response to 
bronchodilators that may be consistent with a component of 
reversible small airways disease.  A chest x-ray showed 
redemonstration of post surgical changes in the left 
hemithorax with volume loss in the left upper lobe, trachea 
shifted to the left, decrease in interstitial changes, and 
old healed granulatomous disease.  The veteran was diagnosed 
with chronic obstructive airway disease with evidence of 
pulmonary hypertension, status post upper lobectomy of the 
lung.

A March 2001 VA hospital report shows that the veteran was 
admitted with coronary artery disease and underwent a 
coronary artery bypass graft.  Upon admission, the veteran 
had complaint of worsening angina with shortness of breath 
upon exertion.  Pulmonary function tests revealed mild 
chronic obstructive pulmonary disease with an FEV1 of 2.2 and 
the chest x-ray showed no evidence of neoplastic progression 
or recurrence.  

The veteran's postoperative residuals, squamous cell 
carcinoma of the upper lobe of the left lung, have been 
assigned a 60 percent evaluation pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Codes 6819, 6844 (2000).  Under Diagnostic 
Code 6819, for malignant neoplasms of the respiratory system, 
a 100 percent rating shall continue for six months after 
discontinuance of any surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  If no 
recurrence or metastasis, then it is rated on residuals.  

Diagnostic Code 6844, in turn, primarily rates the post-
surgical residuals from a lobectomy from pulmonary function 
study test results including FEV-1, FEV-1/FVC, or DLCO (SB), 
or maximum exercise capacity.  A veteran with FEV-1 of 40-to 
55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40-to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit) will be rated as 60 percent disabled. 

A veteran with FEV-1 less than 40 percent of predicted value, 
or; the ratio of FEV-1/FVC less than 40 percent, or; DCLO 
(SB) less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy will be rated 
as 100 percent disabled. 

Based upon the findings of the recent VA examination, the 
Board concludes that the criteria for the next higher 
evaluation have not been met.  Pulmonary function tests at 
that time did not measure FEV-1, FEV-1/FVC, or DCLO (SB) of 
less than 40 percent.  In addition, the veteran has not been 
shown to suffer from less than 15 ml/kg/min oxygen 
consumption, cor pulmonale, right ventricular hypertrophy, 
pulmonary hypertension, or acute respiratory failure as a 
result of his service-connected residuals of left lung 
lobectomy.  The medical evidence also does not establish that 
the veteran requires outpatient oxygen therapy.  The Board is 
cognizant that the veteran has also been diagnosed with 
chronic obstructive pulmonary disease.  However, the 
symptomatology related to that disability may not be 
considered in the evaluation of the veteran's service-
connected residuals of left lung lobectomy.  Accordingly, the 
benefit sought on appeal must be denied.

II. Laryngitis

The record shows that the RO granted service connection for 
chronic laryngitis, residual cancer of the epiglottis, in a 
February 1997 rating decision and assigned a 10 percent 
evaluation effective from March 1996.  The evaluation 
assigned for this disability was increased to 30 percent 
effective from September 1996.  In April 2000, the RO 
proposed to reduce the evaluation to 10 percent, and 
thereafter reduced the evaluation to 10 percent effective 
from February 2001.

During a VA hospital admission in February 1999 for left lung 
cancer, the veteran was also diagnosed with status post 
squamous cell carcinoma of the epiglottis.  Upon admission, 
examination of the neck noted radiation changes on the skin 
and irregular firm edema in the submental area.  At a 
radiation oncology follow-up in April 1999, no palpable neck 
nodes, no abnormal findings in the oral cavity, and no 
abnormal findings with indirect laryngoscope were observed.  
In November 1999, the veteran offered no complaints and his 
voice was normal.  The intra-oral examination and indirect 
laryngoscope were negative for recurrence. 

During a VA examination in March 2000, the examiner noted 
that the veteran was diagnosed with cancer of the larynx 
approximately seven years earlier and had been treated with 
radiation therapy and had no recurrence.  The veteran 
reported that he had a three hour period when he lost his 
voice approximately one time every week or two.  He also had 
a very dry mouth and some associated local discomfort.  Upon 
examination, the veteran appeared well developed and well 
nourished.  He had an occasional moist cough that was not 
spastic.  The veteran's voice was slightly raspy.  The 
veteran was diagnosed with squamous cell carcinoma of the 
larynx, status post radiation therapy with residual dry 
mouth.

The veteran's chronic laryngitis, residual of carcinoma of 
the epiglottis with tracheotomy, has been assigned a 10 
percent evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic 
Codes 6819, 6516 (2000).  As described above, malignant 
neoplasms of the respiratory system are rated on residuals 
when there is no recurrence or metastasis.  Accordingly, 
under Diagnostic Code 6516, a 10 percent rating is warranted 
for hoarseness with inflammation of the cords or mucous 
membrane.  A 30 percent rating is warranted for hoarseness 
with thickening or nodules of the cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.

Based upon the above findings, the Board concludes that the 
criteria for the next higher evaluation have not been met.  
The VA clinical records and recent VA examination identified 
no abnormality of the oral cavity.  Specifically, no 
thickening or nodules of the cords, polyps, submucous 
infiltration, or pre-malignant changes have been observed.  
The veteran's symptomatology consists of drymouth with 
occasional hoarseness.  Therefore, the veteran's disability 
picture more closely approximates the criteria for a 10 
percent evaluation and the benefit sought on appeal is 
denied.



ORDER

An evaluation in excess of 60 percent for postoperative 
residuals, squamous cell carcinoma of the upper lobe of the 
left lung, is denied.

An evaluation in excess of 10 percent for chronic laryngitis, 
residual of carcinoma of the epiglottis with tracheotomy is 
denied.


REMAND

The veteran maintains that his service-connected disabilities 
render him unemployable, and that therefore, he is entitled 
to TDIU.  The law provides that a total disability rating may 
be assigned where the schedular rating is less than total and 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2000).

A veteran who fails to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a) (2000) may still prevail in a 
TDIU claim if he is able to meet the requirements of 38 
C.F.R. § 4.16(b) (2000).  It is the established policy of the 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Services, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a) (2000).  The rating board is to include in its 
submission a full statement as to the veteran's service-
connected disabilities, employment history, educational, and 
vocational attainment and factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b) (2000).

In this case, the veteran is service connected for 
postoperative residuals, squamous cell carcinoma of the upper 
lobe of the left lung, evaluated at 60 percent, and chronic 
laryngitis, residual of carcinoma of the epiglottis with 
tracheotomy, evaluated at 10 percent.  In addition, the 
veteran has nonservice-connected disabilities that may affect 
his employability.  In various statements to the RO and in 
his applications for TDIU, the veteran reported that he had 
worked as a concrete installer and a truck driver and that he 
had an 8th grade education.  The veteran apparently stopped 
working full time in either 1990 or 1994 and had worked part 
time until 1997.  The veteran reported that he had not filed 
for Social Security Administration benefits and that he 
received all medical treatment at the VA.

In a claim for TDIU, marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2000).  The Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the veteran's service-
connected disabilities have on his ability to work.  Friscia, 
at 297, citing 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2000); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board observes that the most recent VA examination of 
record contains no opinion as to the veteran's employability.  
The Board is of the opinion that VA should reexamine the 
veteran, as specified in greater detail below, and that the 
examination should include a pertinent opinion bearing on the 
veteran's claim for TDIU.  Furthermore, VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing this 
particular veteran in a different position than other 
veterans with the same combined disability evaluation.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In light of 
the above, the Board finds it is appropriate to remand the 
veteran's claim for further evidentiary development.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain copies of all VA 
medical records, currently not of record, 
and associate them with the claims 
folder.  

2.  The veteran should be afforded a VA 
general medical examination (and 
additional special examinations, if 
indicated) in order to thoroughly 
evaluate his service-connected disorders, 
described above.  The claims folder and a 
copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner(s) prior to the 
examination(s).

3.  The veteran's service-connected 
disorders should be evaluated for the 
specific purpose of assessing the 
relative degree of industrial impairment, 
in light of the veteran's recorded 
medical, educational, and vocational 
history.  The examiner(s) must express an 
opinion as to the degree of interference 
with ordinary activities, including the 
ability to obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected disorders, as 
distinguished from his nonservice-
connected disorders, without regard to 
the age of the veteran.  The examiner(s) 
must provide a complete rationale for all 
conclusions and opinions.

4.  The RO should then review the 
examination report(s) to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report(s) 
should be returned to the examiner(s) for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

5.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, 38 U.S.C. 
§ 5103A (West 1991 & Supp. 2001).

6.  Then, the RO should readjudicate the 
issue on appeal.  If the determination of 
this claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
appropriate opportunity to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

